In an action in which the plaintiff was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Queens County, dated December 8, 1977, which granted plaintiff’s motion to delete the child support provision thereof. Order reversed, without costs or disbursements, and matter remanded to Special Term for a hearing on the question of the service of the order to show cause by which this motion was initiated. Although we are reversing the order under review because the defendant has raised the procedural questions of improper service and the lack of jurisdiction of Special Term to act without a hearing first being held with respect thereto, there would seem to be no substance to the defendant’s position on the merits since the child of the marriage is now emancipated. O’Connor, J. P., Shapiro, Cohalan and Hargett, JJ., concur.